DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 2, 11 recite the limitation “…the plurality of polling…” There is a lack of antecedent basis issues. Appropriate correction is required. 
          Claims 3, 5, 7, 12, 14, and 16 recite the limitation “…received signal strength measurements of the received communication signals …” There is a lack of “plurality of” after “the received” and before “communication signals”.  Appropriate correction is required.
          Claim 4 recites the limitation “…interior portions of the vehicle…” There is a lack of antecedent basis issues. Appropriate correction is required.
          Claims 5, 14 recite the limitation “…one door…” There is a lack of antecedent basis issues. Appropriate correction is required.
          Claims 10, 19 recite the limitation “…locations…” There is a lack of antecedent basis issues. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAFFA et al. (US Pub. No.: 2014/0297220 A1: hereinafter “Song”) in view of MACNEILLE al.  (US Pub. No.: 2018/0242113A1: hereinafter “MACNEILLE”).

          Consider claim 1:
                    RAFFA teaches a computer-implemented method for identifying a type of vehicle occupant based on locations of a portable device (e.g., “…For one or more occupants of the vehicle, the occupancy assessment establishes position and/or identity for some or all of the occupant(s)...”) comprising: receiving a plurality of communication signals from the portable device (e.g., “…the location generator 330 can detect or otherwise determine a radio signal strength indication (RSSI) at each antenna in the DAS and can generate an estimate of a likely position of a device in communication with the IRM system 110...”); evaluating received signal strength measurements of the plurality of communication signals to determine the locations of the portable device (e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...”) as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle (e.g., “…the location generator 330 can acquire (e.g., receive, collect, or otherwise access) information indicative of motion, such as linear acceleration or angular acceleration, from the device within the enclosure…movement is due to the device entering into the enclosure (e.g., the vehicle 204)...”).
(See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). However, RAFFA does not explicitly teach and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
                     In an analogous field of endeavor, MACNEILLE teaches and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant (See MACNEILLE, e.g., “…provide or control mobile device functionality based on the location of the user. Rear seat passengers may be given device-based control of rear seat functions (infotainment, HVAC, etc.) and front seat passengers may be given a wider set of controls (navigation, infotainment, HVAC, vehicle radio, etc.)…”, of ¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to facilitate passengers 

          Consider claim 2:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 1. In addition, RAFFA teaches wherein receiving the plurality of communication signals includes receiving the plurality of polling response signals (e.g., “…antenna 288o can have the largest RSSI of the several RSSIs…” ) by at least one transceiver that is disposed near at least one external portion of the vehicle, by at least one transceiver that is disposed near at least one door of the vehicle (Antennas 288a-p placed near the vehicle doors), and by at least one transceiver that is disposed within the interior portion of the vehicle (e.g., “…280, antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...”). 

          Consider claim 3:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 2. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the received communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed near the at least one external portion of the vehicle to track locations of the portable device (“…the location generator 330 can assign position 210a to the device location estimate for the device 220…”) as a user carrying the portable device approaches the vehicle or a particular door of the vehicle is opened (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). 

          Consider claim 4:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 3. In addition, RAFFA teaches wherein the tracked locations of the portable device as the user approaches the vehicle or the particular door of the vehicle is opened (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locations are converted to locational coordinates that are associated with each location of the tracked locations of the portable device (“…a voxel coordinate system…”), wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle and interior portions of the vehicle (See MACNEILLE, e.g., “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to expeditiously determine the location of the occupants of the vehicle. 

          Consider claim 5:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 4. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the received communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed near at least one door of the vehicle to track locations of the portable device as the user enters the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). 

          Consider claim 6:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 5. MACNEILLE teaches wherein the tracked locations of the portable device as the user enters the vehicle are converted to locational coordinates (“…a voxel coordinate system…”) that are associated with each location of the tracked locations of the portable device based on the grid model (See MACNEILLE, e.g., “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by 

          Consider claim 7:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 6. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed within the interior portion of the vehicle to track locations of the portable device as the user is seated and as the portable device is put within a stationary position within the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

          Consider claim 8:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 7. In addition, RAFFA teaches wherein the tracked locations of the portable device as the user is seated and as the portable device is within the stationary position within the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locations are converted to locational coordinates that are associated with each location of the tracked locations of the portable device based on the grid model (See MACNEILLE, e.g., “…The processor is further configured to analyze the arrival times and magnitudes to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location…”, “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of Abstract, ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by 

          Consider claim 9:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 8. In addition, RAFFA teaches wherein identifying the type of vehicle occupant includes aggregating the locations of the portable device to determine a tracking pattern of the portable device (“…the location generator 330 can assign position 210a to the device location estimate for the device 220…”), wherein the tracking pattern of the portable device is compared against at least one pre-stored driver device location pattern and at least one pre-stored non-driver device location pattern to identify the type of vehicle occupant as the driver or the non-driving occupant (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locational coordinates (See MACNEILLE, e.g., “…The processor is further configured to analyze the arrival times and magnitudes to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location…”, “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of Abstract, ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to expeditiously determine the location of the occupants of the vehicle. 

          Consider claim 10:
                    RAFFA teaches a system for identifying a type of vehicle occupant based on locations of a portable device (e.g., “Systems, devices, and techniques are provided…For one or more occupants of the vehicle, the occupancy assessment establishes position and/or identity for some or all of the occupant(s)...”) comprising: a memory storing instructions when executed by a processor (Fig. 1 “…the operational environment 100 includes information rendering and management system 110 (e.g., an in-vehicle infotainment (IVI) system)…”) cause the processor to: receive a plurality of communication signals from the portable device (e.g., “…the location generator 330 can detect or otherwise determine a radio signal strength indication (RSSI) at each antenna in the DAS and can generate an estimate of a likely position of a device in communication with the IRM system 110...”); evaluate received signal strength measurements of the plurality of communication signals to (e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...”) as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle (e.g., “…the location generator 330 can acquire (e.g., receive, collect, or otherwise access) information indicative of motion, such as linear acceleration or angular acceleration, from the device within the enclosure…movement is due to the device entering into the enclosure (e.g., the vehicle 204)...”).
                    RAFFA further teaches identify the type of vehicle occupant as a driver of the vehicle or a non-driving occupant of the vehicle based on locations of the portable device (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). However, RAFFA does not explicitly teach and control at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
                     In an analogous field of endeavor, MACNEILLE teaches and control at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant (See MACNEILLE, e.g., “…provide or control mobile device functionality based on the location of the user. Rear seat passengers may be given device-based control of rear seat functions (infotainment, HVAC, etc.) and front seat passengers may be given a wider set of controls (navigation, infotainment, HVAC, vehicle radio, etc.)…”, of ¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to facilitate passengers with a plurality of non-driving vehicle functions to ascertain that they really enjoy their rides. 

          Consider claim 11:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 10. In addition, RAFFA teaches wherein receiving the plurality of communication signals includes receiving the plurality of polling response signals (e.g., “…antenna 288o can have the largest RSSI of the several RSSIs…” ) by at least one transceiver that is disposed near at least one external portion of the vehicle, by at least one transceiver that is disposed near at least one door of the vehicle (Antennas 288a-p placed near the vehicle doors), and by at least one transceiver that is disposed within the interior portion of the vehicle (e.g., “…280, antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...”). 

          Consider claim 12:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 11. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the received communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed near the at least one external portion of the vehicle to track locations of the portable device (“…the location generator 330 can assign position 210a to the device location estimate for the device 220…”) as a user carrying the portable device approaches the vehicle or a particular door of the vehicle is opened (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). 

Consider claim 13:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 12. In addition, RAFFA teaches wherein the tracked locations of the portable device as the user approaches the vehicle or the particular door of the vehicle is opened (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locations are converted to locational coordinates that are associated with each location of the tracked locations of the portable device (“…a voxel coordinate system…”), wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle and interior portions of the vehicle (See MACNEILLE, e.g., “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by 

          Consider claim 14:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 13. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the received communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed near at least one door of the vehicle to track locations of the portable device as the user enters the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). 

          Consider claim 15:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 14. MACNEILLE teaches wherein the tracked locations of the portable device as the user enters the vehicle are converted to locational coordinates (“…a voxel coordinate system…”) that are associated with each location of the tracked locations of the portable device based on the grid model (See MACNEILLE, e.g., “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to expeditiously determine the location of the occupants of the vehicle. 

          Consider claim 16:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 15. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the communication signals to at least one signal strength threshold value (“…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…”) associated with the at least one transceiver disposed within the interior portion of the vehicle to track locations of the portable device as the user is seated and as the (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

          Consider claim 17:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 16. In addition, RAFFA teaches wherein the tracked locations of the portable device as the user is seated and as the portable device is within the stationary position within the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locations are converted to locational coordinates that are associated with each location of the tracked locations of the portable device based on the grid model (See MACNEILLE, e.g., “…The processor is further configured to analyze the arrival times and magnitudes to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location…”, “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of Abstract, ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to expeditiously determine the location of the occupants of the vehicle. 

          Consider claim 18:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 17. In addition, RAFFA teaches wherein identifying the type of vehicle occupant includes aggregating the locations of the portable device to determine a tracking pattern of the portable device (“…the location generator 330 can assign position 210a to the device location estimate for the device 220…”), wherein the tracking pattern of the portable device is compared against at least one pre-stored driver device location pattern and at least one pre-stored non-driver device location pattern to identify the type of vehicle occupant as the driver or the non-driving occupant (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locational coordinates (See MACNEILLE, e.g., “…The processor is further configured to analyze the arrival times and magnitudes to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location…”, “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of Abstract, ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to expeditiously determine the location of the occupants of the vehicle. 

          Consider claim 19:
                    RAFFA teaches non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (Fig. 1 “…the operational environment 100 includes information rendering and management system 110 (e.g., an in-vehicle infotainment (IVI) system)…”), the method comprising: receiving a plurality of communication signals from the portable device (e.g., “…the location generator 330 can detect or otherwise determine a radio signal strength indication (RSSI) at each antenna in the DAS and can generate an estimate of a likely position of a device in communication with the IRM system 110...”); evaluating received signal strength measurements of the plurality of communication signals to determine the locations of the portable device (e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...”) as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle (e.g., “…the location generator 330 can acquire (e.g., receive, collect, or otherwise access) information indicative of motion, such as linear acceleration or angular acceleration, from the device within the enclosure…movement is due to the device entering into the enclosure (e.g., the vehicle 204)...”).
                    RAFFA further teaches identifying the type of vehicle occupant as a driver of the vehicle or a non-driving occupant of the vehicle based on the locations of the portable device (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). However, RAFFA does not explicitly teach and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
                     In an analogous field of endeavor, MACNEILLE teaches and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant (See MACNEILLE, e.g., “…provide or control mobile device functionality based on the location of the user. Rear seat passengers may be given device-based control of rear seat functions (infotainment, HVAC, etc.) and front seat passengers may be given a wider set of controls (navigation, infotainment, HVAC, vehicle radio, etc.)…”, of ¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by adding the above features, as taught by MACNEILLE, so as to facilitate passengers with a plurality of non-driving vehicle functions to ascertain that they really enjoy their rides. 

         Consider claim 20:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claim 19. In addition, RAFFA teaches wherein identifying the type of vehicle occupant includes aggregating the locations of the (“…the location generator 330 can assign position 210a to the device location estimate for the device 220…”), wherein the tracking pattern of the portable device is compared against at least one pre-stored driver device location pattern and at least one pre-stored non-driver device location pattern to identify the type of vehicle occupant as the driver or the non-driving occupant (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locational coordinates (See MACNEILLE, e.g., “…The processor is further configured to analyze the arrival times and magnitudes to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location…”, “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of Abstract, ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of RAFFA by . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         Dickow et al. (US Pat. No.: 10,015,639 B2) teaches “A vehicle may identify a highest-ranked seating zone for a mobile device using values determined from signal strengths from wireless sensors, the values indicating probabilities of the mobile device being located in each of a plurality of seating zones. The vehicle may also assign the mobile device to the highest-ranked seating zone if the mobile device indicates a higher probability for the zone than other mobile devices. Responsive to determining the mobile device is located within a vehicle, the mobile device may determine position ranks for each of a plurality of seating zones of the vehicle using signal strength values to vehicle wireless sensors, determine confidence values for each of the seating zones using the position ranks, and receive a seating zone assignment responsive to sending the confidence values to the vehicle.”
          Elangovan et al. (US Pat. No.: 9,894,492 B1) teaches “Embodiments include a vehicle comprising a plurality of antennas positioned at locations inside and outside a vehicle cabin, each antenna being in wireless communication with an external mobile device and being associated with signal strength information; and a central module in communication with the antennas and configured to identify the antennas with the two strongest signals, and determine a mobile device location relative to the vehicle cabin 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BABAR SARWAR/Primary Examiner, Art Unit 3667